Chapman, C. J.
By the Gen. Sts. e. 92, § 6, a will must be subscribed by three or more competent witnesses. They must be competent at the time of the attestation of the will. By the common law, it was a settled principle that husbands and wives could not in any case be admitted as witnesses for or against each other, independently of the question of interest. None of our statutes have changed the rule in this respect as to the attestation of wills, and the rule applies to such attestation. Davis v. Dinwoody, 4 T. R. 678. Hatfield v. Thorp, 5 B. & Ald. 589. Sullivan v. Sullivan, 106 Mass. 474.
*158As the wife of the testator in this case was not a competent witness when the will was executed, his death did not make her competent. Decree affirmed.